      Case 2:19-bk-50766            Doc 21 Filed 03/13/19 Entered 03/13/19 11:07:34                        Desc Ntc
                                        Def./Creditors Due Page 1 of 1
Form a0ndcred
(8/14)


                                           United States Bankruptcy Court
                                              Southern District of Ohio
                                                170 North High Street
                                             Columbus, OH 43215−2414



In     Exceptional Innovation, Inc.                           Case No.: 2:19−bk−50766
Re:
                Debtor(s)                                     Chapter: 7
SSN/TAX ID:
       42−1623444                                             Judge: John E. Hoffman Jr.




                                             Notice of Deficient Filing,
                                    Order Setting 7 Day Deadline for Compliance
                                       or Presentation to Bankruptcy Judge



The above−captioned bankruptcy case was initially filed without schedules. The schedules were subsequently filed,
but they were not accompanied by a certification as required by Local Bankruptcy Rule 1007−1.

A certification by the debtor that the schedules do not contain any additional or different creditors or other parties in
interest is due SEVEN (7) days from the date of this Notice and Order. If there are additional or different creditors
or other parties in interest an amendment to the list of creditors must be filed.

If a certification or amended list of creditors is not filed by the deadline, this case shall be presented to the
bankruptcy judge for further action, including possible dismissal.




   IT IS SO ORDERED.



Dated: March 13, 2019

                                                              /s/ BY THE COURT
